Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 6 has been entered.
                                         
                                            Response to Arguments 
Applicant's arguments, filed on 11/12/2021 with respect to claims 1-33 in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to claims 1, 12 and 47. See the rejection below of claims 1, 6, 12, 18, 24 and 29 for relevant citations found in Tsai disclosing the newly added limitations.




	 

	
	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jianle Chen (Algorithm description for Versatile Video Coding and Test Model 4 (VTM 4); given by the applicant in the IDS); in view of TSAI, Chia-Ming (WO 2020/140876; Priority Data: 30 December 2018) and further in view of Chia-Ming Tsai( Luma-chroma dependency reduction for chroma separate tree by constraining CCLM usage; publish July 3-12, 2019; given by the applicant in the IDS; hereinafter as Chia).

Regarding claim 1, Chen teaches an encoder([see in pg. 6, section: scope]-encoder), comprising: circuitry; and memory coupled to the circuitry([see in pg. 18]-memory); wherein the circuitry, in operation, performs the following: determining whether to split a current luma virtual pipeline decoding unit (VPDU) into smaller blocks([see in Fig. 6 amd 8]-spliting current luma into smaller block; [see also fig. 7 and section: 3.2.5]); in response to a determination not to split the current luma VPDU into smaller blocks based on whether a quad-tree split depth of the current luma VPDU is larger than a threshold quad-tree split depth ([see in Fig. 7 and section: 3.2.4]-split is prohibited; [see also Fig. 8 and section: 3.2.5]), predicting a block of chroma samples without using luma samples([see in section: 3.3.2 Cross-component linear model prediction]- a cross-component linear model (CCLM) prediction mode is used in the VTM4, for which the chroma samples arc predicted based on the reconstructed luma samples of the same CU by using a linear model where predc(i,j) represents the predicted chroma samples in a CU and recL(i,j) represents the downsampled reconstructed luma samples of the same CU); in response to a determination to split the luma VPDU into smaller blocks, predicting the block of chroma samples using luma samples([see in section: 3.3.2 Cross-component linear model prediction]- a cross-component linear model (CCLM) prediction mode is used in the VTM4, for which the chroma samples arc predicted based on the reconstructed luma samples of the same CU by using a linear model where predc(i,j) represents the predicted chroma samples in a CU and recL(i,j) represents the downsampled reconstructed luma samples of the same CU Linear model parameter a and ~ arc derived from the relation between luma values and chroma values from two samples, which are luma sample with minimum sample value and with maximum smamplc sample inside the set of downsamplcd neighboring luma samples, and their con-esponding chroma samples); and encoding the block using the predicted chroma samples([see in section: 3.3.2 Cross-component linear model prediction]- a cross-component linear model (CCLM) prediction mode is used in the VTM4, for which the chroma samples arc predicted based on the reconstructed luma samples of the same CU by using a linear model where predc(i,j) represents the predicted chroma samples in a CU and recL(i,j) represents the downsampled reconstructed luma samples of the same CU Linear model parameter a and ~ arc derived from the relation between luma values and chroma values from two samples, which are luma sample with minimum sample value and with maximum smamplc sample inside the set of downsamplcd neighboring luma samples, and their con-esponding chroma samples).
However, Chen does not explicitly disclose circuitry; and memory coupled to the circuitry.
In an analogous art, TSAI discloses circuitry; and memory coupled to the circuitry([para 0097; 0102]- a circuit coupled to the entropy encoding module). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of TSAI to the modified system of Chen block partition of luma and chroma blocks using separate partition trees in video coding and also control schemes of dependent cross component coding to reduce complexity or required system resources [ TSAI; paragraph 0002].
However, the combination of Chen and Tsai don’t explicitly disclose wherein in response to the quad-tree split depth of the current luma VPDU being smaller than or equal to the threshold quad-tree split depth, it is determined not to split the luma VPDU into smaller blocks.
wherein in response to the quad-tree split depth of the current luma VPDU being smaller than or equal to the threshold quad-tree split depth, it is determined not to split the luma VPDU into smaller blocks([abstract]-split constraint on both luma and chroma; [see also in Fig. 2]- in Figure 2, split constraints are applied to luma and chrom).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chia to the modified system of Chen and TSAI to implement methods to reduce the latency to 32x32 luma samples. Method 1 imposes split constraints on both luma and chroma CB. Method 2 imposes constraints only on the enabling of CCLM mode to allow more split options and is implemented as two versions: encoder-side normative constraints and decoder normative changes [Chia; abstract].
Regarding claim 2, TSAI discloses determines whether to split the current luma VPDU into smaller blocks based on a split flag associated with the VPDU([para 0059 and 0059]-chroma and luma split flag).
Regarding claim 3, Chen teaches wherein the circuitry, in operation, in response to the quad-tree split depth of the current luma VPDU being larger than the threshold quad-tree split depth, determines to split the current VPDU into smaller blocks([see in Fig. 1 and section: 3.1 VVC coding architecture]- CTU is split using a quad-tree with nested multi-type tree structure into coding units (CUs); [see also in section: 3.2.2  Partitioning of the CTUs using a tree structure]).
Regarding claim 4, Chen teaches wherein the circuitry, in operation, determines whether to split the current luma VPDU into smaller blocks based on a threshold block  Partitioning of the CTUs using a tree structure]- size of the CU may be as large as the CTU or as small as 4x4 in units of luma samples. For the case of the 4:2:0 chroma format, the maximum chroma CB size is 64x64 and the minimum chroma CB size is 2x2; [see also section: 3. 7.3.3.1-LMCS parameter estimation for SDR).
Claim 5, Chen teaches wherein the threshold block size is a default block size or a signaled block size([see in section: 3.2.2- Partitioning of the CTUs using a tree structure]- size of the CU may be as large as the CTU or as small as 4x4 in units of luma samples. For the case of the 4:2:0 chroma format, the maximum chroma CB size is 64x64 and the minimum chroma CB size is 2x2; [see also section: 3. 7.3.3.1-LMCS parameter estimation for SDR).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 6 have been met in claim 1. Chen teaches a block splitter, which, in operation, splits a first image into a plurality of blocks([section: 3.1-3.2]- The picture partitioning strncture, which is further described in section 3.2, divides the input video into blocks called coding tree units (CTUs). A CTU is split using a quad-tree with nested multi-type tree structure into coding units (CUs), with a leaf coding unit (CU) defining a region sharing the same prediction mode (e.g. intra or inter)); an intra predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in the first image([section: 3.1-3.2]- The picture partitioning structure, which is further described in section 3.2, divides the input video into blocks called coding tree units (CTUs). A CTU is split using a quad-tree with nested multi-type tree structure into coding units (CUs), with a leaf coding unit (CU) an inter predictor, which, in operation, predicts blocks included in the first image, using reference blocks included in a second image different from the first image([see in fig. 1-2 and section: 3.1-3.2]- The picture partitioning structure, which is further described in section 3.2, divides the input video into blocks called coding tree units (CTUs). A CTU is split using a quad-tree with nested multi-type tree structure into coding units (CUs), with a leaf coding unit (CU) defining a region sharing the same prediction mode (e.g. intra or inter); it is understood that intra-prediction always use reference picture or block for prediction purpose); a loop filter, which, in operation, filters blocks included in the first image([see in fig. 1-2 and section: 3.1-3.2]- The other features of VTM4, including intra prediction processes, inter picture prediction processes. transform and quantization processes, entropy coding processes and in-loop filter processes, are covered in sections 3.3 to 3.7) ; a transformer, which, in operation, transforms a prediction error between an original signal and a prediction signal  generated by the intra predictor or the inter predictor, to generate transform coefficients([see in Fig. 1]- combining inter-picture and intra-picture prediction and transform coding with entropy coding. Figure I shows a general block diagram of the VTM4 encoder); a quantizer, which, in operation, quantizes the transform coefficients to generate quantized coefficients([see in Fig. 1]-fig. 1 a General block diagram ol' VTM4 encoder including intra prediction processes, inter picture prediction processes. transform and quantization processes, entropy coding processes and in-loop filter processes); and an entropy encoder, which, in operation, variable encodes the quantized coefficients to generate an encoded bitstream including the encoded quantized coefficients and control information([see in Fig. 1]-fig. 1 a General block diagram ol' VTM4 encoder including intra prediction processes, inter picture prediction processes. transform and quantization processes, entropy coding processes and in-loop filter processes; ([see in fig. 1-2 and section: 3.1-3.2]- The other features of VTM4, including intra prediction processes, inter picture prediction processes. transform and quantization processes, entropy coding processes and in-loop filter processes, are covered in sections 3.3 to 3.7)).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claims 11 and 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claims 11 and 12 have been met in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 16 and 17, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6.Hence; all limitations for claim 18 have been met in claim 6.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claims 23 and 24, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claims 23 and 24 have been met in claim 1.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 29 have been met in claim 1.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	ZHAO et al., US 2020/0304815 A1, discloses methods and an apparatus including processing  circuitry that decodes coded information of a coding block (CB) in a picture from a coded video bitstream..
2.	XU et. al., US 2020/0112735 A1, discloses methods and apparatuses for video encoding/decoding.

4.	SEREGIN et al., US. 2020/0221111   A1, disclosure methods of performing improved local illumination compensation.
5.	LEE et al., US 2019/034254 A1, discloses a video signal including a current block using an affine prediction mode.


Conclusion
                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MD N HAQUE/Primary Examiner, Art Unit 2487